Case 1:19-cv-00434-CFC-CJB Document 220 Filed 07/22/20 Page 1 of 5 PageID #: 10281




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                          )
  JANSSEN BIOTECH, INC.,                         )
                                                 )
                       Plaintiffs,               )
                                                 )
                v.                               ) C.A. No. 18-192 (CFC) (CJB)
                                                 ) CONSOLIDATED
  CIPLA LIMITED, et al.,                         )
                                                 )
                  Defendants.                    )
  PHARMACYCLICS LLC and                          )
  JANSSEN BIOTECH, INC.,                         )
                                                 )
                       Plaintiffs,               )
                                                 )
                v.                               ) C.A. No. 19-434 (CFC) (CJB)
                                                 )
  ALVOGEN PINE BROOK LLC and                     )
  NATCO PHARMA LTD.,                             )
                                                 )
                       Defendants.               )

                            NOTICE OF CHANGE OF ADDRESS

         PLEASE TAKE NOTICE that the contact information for Anna Q. Han of COVINGTON &

  BURLING LLP, counsel for Plaintiff Pharmacyclics LLC, has changed to:

                               Anna Q. Han
                               COVINGTON & BURLING LLP
                               Salesforce Tower
                               415 Mission Street, Suite 5400
                               San Francisco, CA 94105
                               (415) 591-6000
Case 1:19-cv-00434-CFC-CJB Document 220 Filed 07/22/20 Page 2 of 5 PageID #: 10282




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jeremy A. Tigan

                                         Jack B. Blumenfeld (#1014)
                                         Jeremy A. Tigan (#5239)
                                         Jennifer A. Ward (#6467)
                                         1201 North Market Street
                                         P.O. Box 1347
                                         Wilmington, DE 19899
                                         (302) 658-9200
                                         jblumenfeld@mnat.com
                                         jtigan@mnat.com
                                         jward@mnat.com

                                         Attorneys for Plaintiffs
  July 22, 2020
Case 1:19-cv-00434-CFC-CJB Document 220 Filed 07/22/20 Page 3 of 5 PageID #: 10283




                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 22, 2020, I caused the foregoing to be electronically filed with

  the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

  participants.

         I further certify that I caused copies of the foregoing document to be served on July 22, 2020,

  upon the following in the manner indicated:

  David E. Moore, Esquire                                                   VIA ELECTRONIC MAIL
  Bindu A. Palapura, Esquire
  Stephanie E. O’Byrne, Esquire
  POTTER ANDERSON & CORROON LLP
  Hercules Plaza, 6th Floor
  1313 North Market Street
  Wilmington, DE 19801
  Attorneys for Defendants Zydus Worldwide
  DMCC and Cadila Healthcare Limited

  Jay R. Deshmukh, Esquire                                                  VIA ELECTRONIC MAIL
  Hershy Stern, Esquire
  Jayita Guhaniyogi, Esquire
  Shelley Ivan, Esquire
  M. Diana Danca, Esquire
  Trevor J. Welch, Esquire
  KASOWITZ BENSON TORRES LLP
  1633 Broadway
  New York, NY 10019
  Attorneys for Defendants Zydus Worldwide
  DMCC and Cadila Healthcare Limited

  Dominick T. Gattuso, Esquire                                              VIA ELECTRONIC MAIL
  HEYMAN ENERIO GATTUSO & HIRZEL LLP
  300 Delaware Avenue, Suite 200
  Wilmington, DE 19801
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.
Case 1:19-cv-00434-CFC-CJB Document 220 Filed 07/22/20 Page 4 of 5 PageID #: 10284




  Natalie C. Clayton, Esquire                             VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  90 Park Avenue
  New York, NY 10016
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Shri Abhyankar, Esquire                                 VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  One Atlantic Center
  1201 West Peachtree Street, Suite 4900
  Atlanta, GA 30309-3424
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Kirk T. Bradley, Esquire                                VIA ELECTRONIC MAIL
  ALSTON & BIRD LLP
  Bank of America Plaza
  101 South Tryon Street, Suite 4000
  Charlotte, NC 28280-4000
  Attorneys for Defendants Sandoz Inc. and
  Lek Pharmaceuticals d.d.

  Melanie K. Sharp, Esquire                               VIA ELECTRONIC MAIL
  James L. Higgins, Esquire
  Steven W. Lee, Esquire
  YOUNG CONAWAY STARGATT & TAYLOR, LLP
  1000 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants Alvogen Pine Brook
  LLC and Natco Pharma Ltd.

  Siegmund Y. Gutman, Esquire                             VIA ELECTRONIC MAIL
  David M. Hanna, Esquire
  Michelle M. Ovanesian, Esquire
  Christopher D. Lynch, Ph.D.
  PROSKAUER ROSE LLP
  2029 Century Park East, Suite 2400
  Los Angeles, CA 90067-3010
  Attorneys for Defendants Alvogen Pine Brook
  LLC and Natco Pharma Ltd.
Case 1:19-cv-00434-CFC-CJB Document 220 Filed 07/22/20 Page 5 of 5 PageID #: 10285




  Kimberly Q. Li, Esquire                                         VIA ELECTRONIC MAIL
  PROSKAUER ROSE LLP
  One International Place
  Boston, MA 02110
  Attorneys for Defendants Alvogen Pine Brook
  LLC and Natco Pharma Ltd.



                                            /s/ Jeremy A. Tigan
                                            __________________________
                                            Jeremy A. Tigan (#5239)
